971 So.2d 986 (2008)
FIRST RESPONSE GROUP, INC., Appellant,
v.
Ivan B. CASTRO and Ana H. Castro, Appellee.
No. 3D07-1114.
District Court of Appeal of Florida, Third District.
January 2, 2008.
David S. Harris, for appellant.
Ralph Ventura, for appellee.
Before GREEN, SHEPHERD, and SALTER, JJ.
PER CURIAM.
On the record before us, we cannot find that the order denying the appellant's motion to vacate default and default judgment constitutes a gross abuse of discretion. See Schwab & Co., Inc. v. Breezy Bay, Inc., 360 So.2d 117 (Fla. 3d DCA 1978); Bailey v. Deebold, 351 So.2d 355 (Fla. 2d DCA 1977). We therefore affirm.
Affirmed.